—Order, Supreme Court, New York County (Stuart Cohen, J.), entered June 25, 1997, which directed the Health Department to amend petitioner’s birth certificate by changing her name and listing the names of her natural parents, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
The IAS Court erred in granting petitioner’s request for amendment of her birth certificate, since prerequisites under the City’s Health Code were not fulfilled (see, Matter of Arnold v Department of Health, 174 AD2d 409, 410). Amendment would be warranted here only if “an error was made at the time of preparing and filing of the certificate” (NY City Health Code [24 RCNY] § 207.01 [c]). While a prior birth certificate, issued in 1980, listed Sheila Barnes and Derick Williams, assertedly petitioner’s biological parents, as her mother and father, petitioner’s most recent birth certificate, issued in 1985, names her adoptive mother, her late great-grandmother Nona Reid Johnson, as her mother, and contains no listing for her father’s name..
Since petitioner does not contend that her current certificate was erroneously issued, she is seeking, technically, to file a new certificate, which is governed by section 207.05. The relevant subdivision (a) (3) states that a new certificate shall be filed when: “Notification is received by the [Health] Department from the clerk of a court of competent jurisdiction or proof is submitted of a judgment, order or decree relating to the adoption of the person.” (Emphasis added.)
Petitioner has not submitted a court order certifying her adoption by her biological parents. Moreover, although her biological mother, Sheila Barnes, was awarded custody of petitioner pursuant to a 1992 order of the Family Court, Kings County, custody is not the legal equivalent of adoption, and, in any event, Derick Williams was not also granted custody.
Petitioner cannot unilaterally undo her adoption by her late great-grandmother Nona Johnson in this manner. Concur— Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.